Preston, J.
— It appears that this was the second election or attempted consolidation of this district. In September, 1919, a proper petition with the requisite number of names was filed with the county superintendent of Montgomery County, asking that a consolidated independent school district be formed, including the town of Elliott and a considerable amount of contiguous territory in Montgomery, Cass, and Pottawattamie .Counties. In the course of the proceedings, the matter came up before -the county board of education upon appeal, and the district and the boundaries thereof were fixed. As we understand the record, the district was established, and as established, there was territory included other than that petitioned for, but that it did not conform to the boundaries referred to in the petition. Appellants complain of this, and say that the school authorities lost jurisdiction to proceed. They also complain that, in the election, two ballot boxes were improperly used. "We are not called upon to determine these matters. Appellees raised the question, and now argue and rely upon the proposition, that the *593matter of the legality 'of the organization, of the district and the legality of the election of the officers thereof may not be determined in an action for injunction by individuals. Their contention is that quo warranto is the exclusive remedy. We have recently so held a number of times, and the proposition is now settled law. Harvey v. Kirton, 182. Iowa 973; Nelson v. Consolidated Ind. Sch. Dist., 181 Iowa 424. And see Haines v. Board of Directors, 184 Iowa 401; Hufford v. Herrold, 189 Iowa 853; State v. Rowe, 187 Iowa 1116.
The judgment of the district court is — Affirmed.
Stevens, C. J., Weaver and De Graee, JJ., concur.